DETAILED ACTION
The amendment filed on September 10, 2020 is acknowledged.  Claims 1-7 and 11 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberkuhl et al. (German Patent DE 2324224 A).  [Claim 1] Silberkuhl et al. discloses a prefabricated integrated access deck panel comprising: an elongated bottom flange (bottom ledge of 2); at least one access floor panel (9); a plurality of access floor panel support rails (3); an elongated top flange (upper flange above 6 of 2) parallel to and in spaced relation from said bottom flange, said top flange forming a floor surface (Figure 2) and further including receiver means (notched side edges) for engaging said support rails and forming a co-planar floor surface with said top flange; and at least one structural web interconnecting said bottom flange and said top flange, said bottom flange and said top flange extending perpendicularly from a side of said structural web and defining a cavity therewith (opening between top and bottom flanges at the end edge - Figure 2), said web including apertures (6) capable of allowing the passage of air and utility components in said cavity (see for example arrows 5 in Figure 2).  [Claim 2] The bottom flange comprises a ceiling soffit.  [Claim 4] At least one channel cast in said top flange providing a recessed bearing location for said support rails (Figure 2).  [Claim 5] The deck panel  by flange connectors (13) located along respective adjacent edges.  [Claim 11] The bottom flange, top flange and structural web are prefabricated from concrete.  

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nosker et al. (US Patent 7795329 B2) in view of Han (US Patent Publication 2014/0109325 A1) and further in view of Bahramian (US Patent 3918222).  [Claims 1 and 4] Nosker et al. discloses a prefabricated integrated access deck panel comprising: an elongated bottom flange (40); at least one access floor panel (271); a plurality of access floor panel support rails (228-230); an elongated top flange (30) parallel to and in spaced relation from said bottom flange, said top flange forming a floor surface (Figure 9A); and at least one structural web interconnecting (20) said bottom flange and said top flange, said bottom flange and said top flange extending perpendicularly from a side of said structural web and defining a cavity therewith (opening between top and bottom flanges at the end edge - Figure 1).  The floor panel rests on the support rails and forms a co-planar floor surface with the top flange.  
Nosker et al. discloses the claimed invention as discussed above, but does not disclose the web including apertures.  Han discloses a prefabricated floor slab having a bottom flange (22), a top flange (30) and a web (21) connecting the top and bottom flanges (Figure 2).  The web has a plurality of apertures (21a).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate apertures into the deck panel of Nosker et al. as suggested and taught by Han.  The apertures reduce the weight of the deck panel making it easier to transport and 
Nosker et al. discloses the claimed invention as discussed above, but does not disclose receiver means on the flange.  Bahramian discloses a prefabricated floor having an upper flange (134) and web (140).  The upper flange has receiver means (152, 153) for engaging the support rails and maintaining them in horizontal relation (Figure 10).  The receiver means comprises a channel (open area formed by ledge of the top flange and the sloped side edges of the upper part of the top flange – Figure 11) forming a recessed bearing location for receiving the rails.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the top flange of Nosker et al. to have receiver means as suggested and taught by Bahramian.  This would allow the rails to be received on the top flanges instead of along the web of the system of Nosker et al.  The advantage to providing the receiver means on the top flange instead of the web is that it makes the attachment of the rails more accessible since the rails are attached from the top of the system instead underneath of the flooring which may be harder to access once most of the floor is installed.  
[Claim 2] The bottom flange comprises a ceiling soffit (Figure 9A shows that the bottom of the flange comprises an underside of the flooring, which would be a ceiling for what lies underneath the flooring).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nosker et al. (US Patent 7795329 B2) in view of Han (US Patent Publication 2014/0109325 A1), in view of Bahramian (US Patent 3918222), and further in view of Knappe (US Patent 4415798).  Nosker et al. discloses the claimed invention as discussed above, but does not disclose radiant tubing in the bottom flange.  Knappe discloses radiant tubing (5) encased in a solid material (Figure 7) for providing heating.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in .  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Silberkuhl et al. (German Patent DE 2324224 A) in view of Mitchell, Jr. (US Patent 3495371) and further in view of Maguire et al. (US Patent 1205465).  Silberkuhl et al. discloses the claimed invention as discussed above, but does not disclose an interior beam or exterior beam.  Mitchell discloses a concrete building construction having deck panels (22), which constitute floors of the building.  The floors are interconnected to interior and exterior beams (14), which have ledges (24) along a lower edge and a lateral face above said lower edge (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate interior and exterior beams into the deck panel of Silberkuhl et al. as suggested and taught by Mitchell.  Providing exterior and interior beams allows the deck panel to be incorporated into a larger building structure formed by exterior beams around the perimeter of the structure and interior beams spaced within the structure to further strengthen the connection of the deck panel and the overall building structure.  
Silberkuhl et al. in view of Mitchell discloses the claimed invention as discussed above, but does not teach a means for interconnecting the beams to the deck panels.  Maguire et al. discloses beams (3) attached to a ledge of a girder using bolts and bearing plates (Figure 9).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an interconnecting means for the beams and deck panels of Silberkuhl et al. as suggested and taught by Maguire et al.  It is well known in the art to use interconnecting means such as bolts and plates for connecting prefabricated building components.  Since the elements are prefabricated, it is desirable to utilize a mechanical means in order to secure the various prefabricated components firmly together.  

Response to Arguments
Applicant's arguments filed September 10, 2020 have been fully considered but they are not persuasive.  With respect to the Claims rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberkuhl et al., Applicant argues that Examiner has used the same element of Silberkuhl et al. to address two different features of Applicant’s invention, namely the aperture and the cavity.  While Silberkuhl et al. has labeled both of the elements of the partial cavity and full cavity with the number 6, they form different structural portions of the beam.  The full apertures 6 are fully surrounded by the web of the beam, while the end cavity 6 is at the end of the beam and is open to the outside and framed by the free top and bottom flanges.  This open end of the beam is seen in several figures, but may be most prominent in Figure 5, which shows how two beams (2) are connected to bracket 14.  Silberkuhl et al. describes element 6 as an opening for utilities, which both the cavity at the end of the beam and the central apertures provide.  
With respect to the 35 U.S.C. 103 rejection of Claims 1, 2, and 4 as being unpatentable over Nosker et al. in view of Han, and Bahramian, Applicant argues that Nosker et al. teaches against the combination with Han since providing apertures would weaken the beams of Nosker et al. This argument is not found persuasive.  Noskar et al.’s beams are directed to load-bearing assemblies.  It is primarily concerned with the degradation of traditional materials used in load-bearing assemblies, such as wood.  There is no suggestion or teaching within Noskar et al. that would suggest it teaches away from providing apertures within the webs of the beams.  Han teaches that it is known in the art to provide openings in the web of beams to reduce the weight of the beams, which can make it easier to transport and assemble the beams.  These apertures would also allow for the passage of utilities underneath the top surface of a load-bearing assembly.  Without apertures in the web, it can be difficult to route utilities through deck assemblies like Noskar et al.’s.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bahramian has been cited by Examiner for its teaching of providing receiver means.  Bahramian teaches a web (140) with an upper flange (134) atop the web.  The flange has a receiver means (152, 153) for connecting to rails.  Modifying the top flange of Nosker et al. to have receiver means as suggested and taught by Bahramian would allow the rails to be received on the top flanges instead of along the web of the system of Nosker et al.  The advantage to providing the receiver means on the top flange instead of the web is that it makes the attachment of the rails more accessible since the rails are attached from the top of the system instead underneath of the flooring which may be harder to access once most of the floor is installed.  Noskar et al. does not teach away from this combination because it teaches providing connection means along the webs of its beams.  Applicant also states that this modification would reduce the strength of Noskar et al.’s bridge components, but has not provided evidence for this contention.  The modification in view of Bahramian simply involves providing a different type of fastening element along a flange instead of a web.  
Applicant argues that with respect to Claim 2, Noskar et al. does not teach a ceiling soffit because it is for a bridge.  Noskar et al. is directed to load-bearing assemblies, including bridges.  The upper decking of the assembly is capable of functioning as a ceiling soffit since it is an upper surface of the assembly and has passages in the same manner as Applicant’s invention.  Like Noskar et al., Applicant’s claims too are directed to a deck panel assembly.  
Applicant argues with respect to the rejection of Claim 3 over Nosker et al. in view of Han, Bahramian, and Knappe that there would be no motivation to incorporate radiant tubing into the lower 
Finally, with respect to the rejection of Claims 6 and 7 over Silberkuhl et al. in view of Mitchell, Jr. and further in view of Maguire et al., Applicant does not repeat any new arguments, but objects to the use of the references against the previous claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A/Examiner, Art Unit 3635                                                  

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635